DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 states: “wherein the mounting assembly [162] is positioned forward of the outlet [206, see Fig. 7] in the axial direction.”  This limitation is only met by the outlet 206 in the embodiment of Fig. 7.  However, the claims, as a whole, are clearly directed to the embodiment of Fig. 9, 10, with baffle 210 and liner 108.  In the original filed disclosure of the parent application, there is no suggestion that that outlet 206 Fig. 7 may be used with the embodiment of Figs. 9, 10 and this constitutes new matter as applicant has not demonstrated possession of using these two configurations together.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 14-20 are dependent on claim 9.  Instead, these claims appear they should depend (directly or indirectly) on claim 13, based on the preambles of claims 14-20 not matching those of claims 9, 10 and as they repeat the substantive limitations of  claims 2-8.  
Claims 3, 15 “the aft end of the combustor assembly” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebe (6,341,485).  Liebe teaches [see annotations] A combustor assembly for a gas turbine engine defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome defining a slot [see annotations]; a liner 19 at least partially defining a combustion chamber and extending between an aft end and a forward end, the forward end of the liner received within the slot of the dome [see annotations]; and a baffle 12 extending between an aft end and a forward end, the forward end of the baffle 12 attached to the dome, the baffle spaced from the liner in a direction opposite the combustion chamber along the radial direction; wherein a warming passage 8 is defined between the liner and the baffle, the warming passage extending between an inlet 15 and outlet [see annotations], and wherein the baffle 12 defines the inlet 15 or 20 of the warming passage aft of the forward end of the liner and the outlet [see annotations] is at least partially defined by the forward end of the liner;  wherein the aft end of the baffle is positioned proximate the aft end of the liner along the axial direction, and wherein the inlet 15 or 20 is defined by the baffle proximate the aft end of the baffle 12;	 wherein the aft end of the baffle is attached to a structural member 49 [Fig. 4] positioned at the aft end of the combustor assembly;  wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet 15 or 20 is defined by the baffle at or aft of the midplane; wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and wherein the inlet 15 is defined by the baffle at or aft of the quarter plane; wherein a midplane is defined between the aft end and the forward end of the liner and a three-quarter plane is defined between the midplane and the aft end of the liner, and wherein the inlet 15, 20 is defined by the baffle at or aft of the three-quarter plane; wherein the warming passage is defined between an outer surface of the liner and an inner surface of the baffle;  wherein the outlet is defined at least partially by the forward end of the liner and a yoke of the dome; further comprising: a mounting assembly 16 coupling the dome and the forward end of the liner, the mounting assembly 16 spaced apart from the warming passage along the circumferential direction;	 wherein the mounting assembly 16 is positioned forward of the outlet [the outlet of warming passage 14 may be arbitrary chosen to be aft of 16] in the axial direction; wherein the baffle is positioned outward from the liner in the radial direction;	 wherein the warming passage is defined between an outer radial surface of the liner and an inner radial surface of the baffle.   	A gas turbine engine comprising: a compressor section; a turbine section [see col. 1, lines 13-38]; and a combustor assembly defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome defining a slot [see annotations]; a liner 19 at least partially defining a combustion chamber and extending between an aft end and a forward end, the forward end of the liner received within the slot of the dome [see annotations]; and a baffle 12 extending between an aft end and a forward end, the forward end of the baffle 12 attached to the dome, the baffle spaced from the liner in a direction opposite the combustion chamber along the radial direction; wherein a warming passage 8 is defined between the liner and the baffle, the warming passage extending between an inlet 15 and outlet [see annotations], and wherein the baffle 12 defines the inlet 15 or 20 of the warming passage aft of the forward end of the liner and the outlet [see annotations] is at least partially defined by the forward end of the liner.  Note the limitations of claims 14-20 substantially repeat the limitations of claims 2-7.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halila (H001380).  Halila et al teach [multiple interpretations, depending on the outer liner or the inner liner1 - both are applicable]  A combustor assembly for a gas turbine engine defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome 36, 56 defining a slot [between 36, 56]; a liner 50 at least partially defining a combustion chamber and extending between an aft end [circa 78] and a forward end [circa 56], the forward end received within the slot [between 36, 56] of the dome; and a baffle 52 extending between an aft end and a forward end, the forward end of the baffle 52 attached to the dome 56, the baffle 52 spaced from the liner 50 in a direction opposite the combustion chamber along the radial direction; wherein a warming passage 74 is defined between the liner and the baffle, the warming passage 74 extending between an inlet 52 and outlet [see annotations], and wherein the baffle defines the inlet of the warming passage 74 aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner 52;  wherein the aft end of the baffle is positioned proximate the aft end of the liner along the axial direction, and wherein the inlet 52 is defined by the baffle proximate the aft end [circa 60] of the baffle;	 wherein the aft end of the baffle is attached to a structural member 60 positioned at the aft end of the combustor assembly;  wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet 52 is defined by the baffle at or aft of the midplane; wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and wherein the inlet 52 is defined by the baffle at or aft of the quarter plane; wherein a midplane is defined between the aft end and the forward end of the liner and a three-quarter plane is defined between the midplane and the aft end of the liner, and wherein the inlet 52 is defined by the baffle at or aft of the three-quarter plane; wherein the warming passage 74 is defined between an outer surface of the liner and an inner surface of the baffle;  wherein the outlet [see annotations] is defined at least partially by the forward end of the liner and a yoke of the dome; further comprising: a mounting assembly [20 or 36] coupling the dome and the forward end of the liner, the mounting assembly spaced apart from the warming passage along the circumferential direction [inherent, there are many circumferential warming passages 74 in Fig. 74 and at least some of them are circumferentially spaced from the mounting assembly for the air to exit the outlet];	 wherein the mounting assembly is positioned forward of the outlet in the axial direction [to the analogous extent disclosed by applicant in Figs. 9, 10]; wherein the baffle is positioned outward from the liner in the radial direction;	 wherein the warming passage is defined between an outer radial surface of the liner and an inner radial surface of the baffle.   	A gas turbine engine, comprising: a compressor section; a turbine section [both present but not illustrated, col. 3, lines 36-63]; and a combustor assembly defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome 36, 56 defining a slot [between 36, 56]; a liner 50 at least partially defining a combustion chamber and extending between an aft end [circa 78] and a forward end [circa 56], the forward end received within the slot [between 36, 56] of the dome; and a baffle 52 extending between an aft end and a forward end, the forward end of the baffle 52 attached to the dome 56, the baffle 52 spaced from the liner 50 in a direction opposite the combustion chamber along the radial direction; wherein a warming passage 74 is defined between the liner and the baffle, the warming passage 74 extending between an inlet 52 and outlet [see annotations], and wherein the baffle defines the inlet of the warming passage 74 aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner 52;  
 
    PNG
    media_image1.png
    881
    938
    media_image1.png
    Greyscale

 Claim(s) 1, 7, 8, 11-13, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halila (5,353,587).  Halila ‘587 teaches A combustor assembly for a gas turbine engine defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome [includes 74, 76] defining a slot; a liner 38 at least partially defining a combustion chamber and extending between an aft end and a forward end, the forward end of the liner received within the slot of the dome; and a baffle 80, 82 extending between an aft end and a forward end, the forward end of the baffle [at least indirectly] attached to the dome, the baffle spaced from the liner in a direction opposite the combustion chamber along the radial direction; wherein a warming passage [between ribs 82] is defined between the liner and the baffle, the warming passage extending between an inlet and outlet, and wherein the baffle defines the inlet of the warming passage aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner; wherein the warming passage [between ribs 82] is defined between an outer surface of the liner and an inner surface of the baffle;  wherein the outlet is defined at least partially by the forward end of the liner 38 and a yoke 76 of the dome; wherein the baffle is positioned outward from the liner in the radial direction;	 wherein the warming passage [between ribs 82] is defined between an outer radial surface of the liner and an inner radial surface of the baffle.   	A gas turbine engine, comprising: a compressor section; a turbine section [not illustrated, see abstract for the compressor and turbine section is always present in a gas turbine]; and a combustor assembly defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome [includes 74, 76] defining a slot; a liner 38 at least partially defining a combustion chamber and extending between an aft end and a forward end, the forward end of the liner received within the slot of the dome; and a baffle 80, 82 extending between an aft end and a forward end, the forward end of the baffle [at least indirectly] attached to the dome, the baffle spaced from the liner in a direction opposite the combustion chamber along the radial direction; wherein a warming passage [between ribs 82] is defined between the liner and the baffle, the warming passage extending between an inlet and outlet, and wherein the baffle defines the inlet of the warming passage aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner.

    PNG
    media_image2.png
    577
    719
    media_image2.png
    Greyscale

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Edmonson et al (6,397,603) in view of Hadder (7,043,921) or Foltz (4,896,510).  Edmonson et al teach A combustor assembly for a gas turbine engine defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising: a dome 153 defining a slot 154; a liner 134 at least partially defining a combustion chamber and extending between an aft end and a forward end, the forward end of the liner received within the slot 154 of the dome; wherein a warming passage is defined between the liner and the yoke 153, the warming passage extending between an inlet and outlet, and wherein the inlet of the warming passage aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner; wherein the warming passage is defined between an outer surface of the liner and an inner surface of the yoke;  wherein the outlet is defined at least partially by the forward end of the liner 134 and a yoke 153 of the dome; further comprising: a mounting assembly 150 coupling the dome and the forward end of the liner, the mounting assembly 150 spaced apart from the warming passage along the circumferential direction [flow around the outside of 150 or between multiple pins 150 is circumferentially spaced from the 150];	 wherein the mounting assembly 150 is positioned forward of the outlet in the axial direction; 	A gas turbine engine, comprising: a compressor section; a turbine section [col. 5, lines 38+; col. 1, lines 13-29]; and a combustor assembly defining an axial direction, a radial direction, and a circumferential direction, the combustor assembly comprising:  a dome 153 defining a slot 154; a liner 134 at least partially defining a combustion chamber and extending between an aft end and a forward end, the forward end of the liner received within the slot 154 of the dome; wherein a warming passage is defined between the liner and the yoke 153, the warming passage extending between an inlet and outlet, and wherein the inlet of the warming passage aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner.
Edmonson et al do not teach a baffle extending between an aft end and a forward end, the forward end of the baffle attached to the dome, the baffle spaced from the liner in a direction opposite the combustion chamber along the radial direction  nor wherein a warming passage is defined between the liner and the baffle, the warming passage extending between an inlet and outlet, and wherein the baffle defines the inlet of the warming passage aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner;  wherein the aft end of the baffle is positioned proximate the aft end of the liner along the axial direction, and wherein the inlet is defined by the baffle proximate the aft end of the baffle;	 wherein the aft end of the baffle is attached to a structural member positioned at the aft end of the combustor assembly;  wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet is defined by the baffle at or aft of the midplane; wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and wherein the inlet is defined by the baffle at or aft of the quarter plane; wherein a midplane is defined between the aft end and the forward end of the liner and a three-quarter plane is defined between the midplane and the aft end of the liner, and wherein the inlet is defined by the baffle at or aft of the three-quarter plane;
wherein the warming passage is defined between an outer surface of the liner and an inner surface of the baffle;wherein the baffle is positioned outward from the liner in the radial direction;	 wherein the warming passage is defined between an outer radial surface of the liner and an inner radial surface of the baffle.  Hadder teaches a baffle 160 extending between an aft end and a forward end, the forward end of the baffle attached to the dome [147 leadline], the baffle 160 spaced from the liner 141 in a direction opposite the combustion chamber along the radial direction  and wherein a warming passage 163 is defined between the liner and the baffle, the warming passage extending between an inlet 161 and outlet, and wherein the baffle defines the inlet 161 of the warming passage aft of the forward end of the liner and the outlet is at least partially defined by the forward end of the liner;  wherein the aft end of the baffle is positioned proximate the aft end of the liner along the axial direction, and wherein the inlet 161 is defined by the baffle proximate the aft end of the baffle;	 wherein the aft end of the baffle is attached to a structural member 139 [see e.g. bottom of Fig. 4, below 161 leadline] positioned at the aft end of the combustor assembly;  wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet 161 is defined by the baffle at or aft of the midplane; wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and wherein the inlet 161 is defined by the baffle at or aft of the quarter plane; wherein a midplane is defined between the aft end and the forward end of the liner and a three-quarter plane is defined between the midplane and the aft end of the liner, and wherein the inlet 161 is defined by the baffle at or aft of the three-quarter plane;
wherein the warming passage 163 is defined between an outer surface of the liner and an inner surface of the yoke baffle;wherein the baffle 160 is positioned outward from the liner 141 in the radial direction;	 wherein the warming passage 163 is defined between an outer radial surface of the liner and an inner radial surface of the baffle.  Hadder teaches the baffle 160 aids in reversal of the air which is used for the “warming” passage and facilitates cooling the liner and allows air which is warmed up to be used to enter the combustor and which can aid combustion [col. 5, lines 43-54].Foltz teaches a baffle 36 extending between an aft end and a forward end, the forward end of the baffle attached to the dome, the baffle 36 spaced from the liner 28 in a direction opposite the combustion chamber along the radial direction  and wherein a warming passage 42 is defined between the liner and the baffle, the warming passage 42 extending between an inlet [circa 46] and outlet, and wherein the baffle defines the inlet of the warming passage aft of the forward end of the liner and the outlet 56 is at least partially defined by the forward end of the liner 28;  wherein the aft end of the baffle is positioned proximate the aft end of the liner along the axial direction, and wherein the inlet is defined by the baffle proximate the aft end of the baffle;	 wherein the aft end 48 of the baffle is attached to a structural member 40 [Fig. 1] positioned at the aft end of the combustor assembly;  wherein a midplane is defined between the aft end and the forward end of the liner, and wherein the inlet [circa 46] is defined by the baffle at or aft of the midplane; wherein a midplane is defined between the aft end and the forward end of the liner and a quarter plane is defined between the midplane and the forward end of the liner, and wherein the inlet [circa 46] is defined by the baffle at or aft of the quarter plane; wherein a midplane is defined between the aft end and the forward end of the liner and a three-quarter plane is defined between the midplane and the aft end of the liner, and wherein the inlet [circa 46] is defined by the baffle at or aft of the three-quarter plane;
wherein the warming passage is defined between an outer surface of the liner and an inner surface of the baffle;wherein the baffle 36 is positioned outward from the liner 28 in the radial direction;	 wherein the warming passage 42 is defined between an outer radial surface of the liner and an inner radial surface of the baffle 36.  Foltz teaches the baffle 37 aids in reversal of the air 44 which is used for the “warming” passage and allows cooling air for the liner to  be warmed up and used to enter the combustor.cooling the liner.  It would have been obvious to one of ordinary skill in the art to attach a baffle with inlet to the yoke portion of Edmonson, as taught by either Hadder or Foltz, noting Edmonson uses an analogous reverse warming flow, as the baffle allows for reversal of the air which enters the warming passage and allows air which is warmed up by e.g. cooling the combustor liner, to be used to enter the combustor.


    PNG
    media_image3.png
    425
    555
    media_image3.png
    Greyscale


	
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 17, 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference numbers from outer liner -- inner liner parts add “a” at the end of the numeral, e.g. 52 vs 52a.